DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed dimensions of claims 2, 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:    
claim 4, “an recess” should be “a recess” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8, 16-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, it is not clear which height is the “axial height” and which height is the “radial height.”  Does the inner projection have two different heights?  Where are the two heights? They are not shown in the figures or clearly described.  Without knowing what and where the height dimensions are measured to and from, it cannot be determined if the available prior art meets the claim language.  The dimensions should be shown in the drawings. 

Regarding claims 2-5, 16, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 8, it is not clear how the spout assembly of claim 1 which includes a spout and a separate closing assembly (the two are disclosed as being snap fit together) are made in a single part.  For the purposes of examination, claim 7 is understood to mean that the closing assembly portion of the spout assembly is made in one piece and not both the spout and the closing assembly to corresponding [0043] of the instant application.

Regarding claims 8, 17, and 18, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Because claim 20 includes claims 1-19, claim 20 is rejected for the reasons that correspond to each claim from which it depends.

The claims not addressed above are rejected because they depend from a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ekkert (US 6325227) in view of Kim Sung Du (KR 101937657).
Regarding claim 1, Ekkert teaches a spout assembly comprising: 
a spout (defined by neck  of container at 12, fig. 1);
 a closing assembly applicable to the spout, comprising: 
a cap (plug 10) comprising:
an annular side wall (at 42, fig. 1), extending along a main axis (axis, 14) between a lower edge (bottom of the skirt,) and an upper edge (at the top of the skirt), internally threaded (threads 43), a base which closes it at the top (40), connected to the upper edge, fig. 1, and a cap flange (projecting outwardly from the bottom of the cap at 10 in fig. 2), protruding radially externally from the side wall at the lower edge;
a connecting device comprising:
 a connecting element or ring at 52, fig. 1, adapted to be axially constrained to the spout and freely rotatable about the tube of the spout, col. 6: 27-50, wherein said ring comprises an inner side surface and an outer side surface
a plurality of breakable bridges 24 joining the ring to the cap, col. 4: 35-45, suitable for tearing due to relative axial separation between the ring and the cap;
the spout has a connection seat (between a locking collar at 18 disposed on the container, col. 4: 1-7, fig. 1 and the top portion of the container seen in fig. 2 that is below where the neck of the container starts to curve at 26) to accommodate at least partially the ring separated from the tube by an upper flange at 18 having a truncated cone-shaped outer lateral surface at 30; and 
the inner side surface has an inner projection at 58 (lug) configured to snap fit with the upper flange and enter the connection seat, col. 7: 10-45.  
Ekkert does not teach a connecting band or strap which joins the ring to the cap, or that the spout is meant to be connected to a thin-wall flexible packaging.
Kim Sung Du teaches a tamper evident cap fixed to a spout, where the spout is shown as being on a flexible container 100 instead of a rigid container, fig. 1.  Kim Sung Du further teaches that the cap is attached to a ring with a strap at 220, the ring and the cap are also connected by frangible bridges 340.  The strap of Kin Sung Du includes, in an initial configuration in which the bridges are intact, a ring section projecting radially from the ring end, a cap section extending radially from the cap end, and a connecting portion which joins the cap section and the ring section, fig. 4a and 4b.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tamper evident device of Ekkert to be attachable to a flexible container as taught by Kim Sung Du rather than a rigid container in order to provide a common flexible children’s food pouch with tamper evident opening in order to keep children safe.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the closing device of Ekkert to include a strap connected the ring and the cap together to prevent loss of the cap such that the cap is available to be used to re-close the container as per the teaching of Kin Sung Du, see abstract.

Regarding claim 3, the references applied above teach all of claim 1, as applied above.  Ekkert further teaches that the inner protrusion of the ring at 88, fig 2, engages with the under surface of the upper flange at 38.  With this in mind, the minimum diameter of the inner protrusion must be slightly smaller than the outer diameter of the upper flange to create the overlapping engagement surface that prevents the ring from moving over the upper flange when the container is opened.  
The references applied above do not teach a specific ratio between the max diameter of the upper flange and the minimum diameter of the inner projection, MAX/MIN.  However, the ratio has to be greater than 1 in order for the inner protrusion to overlap with the bottom surface of the upper flange; if the maximum diameter of the upper flange is less than the minimum diameter of the inner projection, the ring will slide over the upper flange and the assembly will not be tamper evident.  
Because the overlap of the upper flange and the inner projection is small, the difference in the diameters must also be small.  With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a ratio of the two diameters be slightly more than 1, including between 1.0 and 1.1, or 1.05 as an obvious design choice in order to provide a small overlap that allows the inner projection to be pushed over the upper flange when applying the closure assembly to the spout while still overlapping enough that the ring will not move back over the upper flange when the container is opened.
 
Regarding claim 4, Ekkert further teaches that the inner projection has an annular chamfer surface (at 90), which creates a recess (fig. 2) for the snap on application of the ring in the connection seat, wherein the chamfer surface is truncated-cone and inclined by an angle with respect to an imaginary plane orthogonal to a central axis of the ring, wherein said angle is disclosed as between 10-45 degrees, col. 7: 15-25, which falls within the claimed range of between 40 and 50 degrees.  
It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the chamfer surface of the inner projection to have an angle, such as 45 degrees, that will best allow the inner projection to slide over the upper flange of the container while still having significant locking surface (at 88) that will not allow the ring to move back over the container neck flange while opening the container.

Regarding claim 5, Ekkert further teaches that the upper flange has a chamfer surface at 36, fig. 3, col. 7:20-25 for forming a recess for the snap- fit application of the ring  in the connection seat, wherein said chamfer surface is truncated-cone and inclined by an angle with respect to an imaginary plane orthogonal to a main axis of the spout, col. 7: 15-30.  Ekkert further teaches that the angle of the chamfer is 30-60 degrees, which includes the claimed 60 degrees.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to find the best angle of the chamfer of the upper flange in order to allow the ring to slide over the upper flange without significantly bending or affecting the bridges.  

Regarding claim 6, Ekkert further teaches that the ring has a predefined height between an upper surface at 41 and a lower surface, (the predefined height is whatever the ring height is when it is manufactured),
 the cap flange has a lower surface (not numbered) facing the upper surface of the ring, and said bridges 24 join the upper surface of the ring (at 76) to the lower surface of the cap flange, fig. 2 and 3.  

Regarding claim 7, Ekkert as modified above the ring has an outer lateral surface, the cap flange has an outer lateral surface and said strap joins the outer lateral surface of the ring to the outer lateral surface of the cap flange, fig. 2 of Kim Sung Du.  

Regarding claim 8, Ekkert further teaches that the closing assembly is made of a single piece of plastic material, col. 2: 13-19.

Regarding claim 9, Ekkert as modified above further teaches that said strap has a length such as to allow the cap to be overturned on one side of the tube of the spout, fig. 4a and 4b of Kim Sung Du.  

Regarding claim 20, Ekkert as modified above teaches a thin-walled flexible packaging (see modification in view of Kim Sung Du, above) including a flexible bag provided with a front wall and a rear wall consisting of a thin film; a spout assembly, as applied above, according to any one of the preceding claims, wherein the spout comprises a connecting portion at 220, fig. 1, engaged between the edges of the front wall and the rear wall of the flexible bag.   

Claim(s) 1, 3-6 and 8-11 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Ekkert (US 6325227) in view of Benoit-Gonin et al. (US 2011/0210122) and Wong (US 6931821).
Regarding claim 1, Regarding claim 1, Ekkert teaches a spout assembly comprising: 
a spout (defined by neck  of container at 12, fig. 1);
 a closing assembly applicable to the spout, comprising: 
a cap (plug 10) comprising:
an annular side wall (at 42, fig. 1), extending along a main axis (axis, 14) between a lower edge (bottom of the skirt,) and an upper edge (at the top of the skirt), internally threaded (threads 43), a base which closes it at the top (40), connected to the upper edge, fig. 1, and a cap flange (projecting outwardly from the bottom of the cap at 10 in fig. 2), protruding radially externally from the side wall at the lower edge;
a connecting device comprising:
 a connecting element or ring at 52, fig. 1, adapted to be axially constrained to the spout and freely rotatable about the tube of the spout, col. 6: 27-50, wherein said ring comprises an inner side surface and an outer side surface
a plurality of breakable bridges 24 joining the ring to the cap, col. 4: 35-45, suitable for tearing due to relative axial separation between the ring and the cap;
the spout has a connection seat (between a locking collar at 18 disposed on the container, col. 4: 1-7, fig. 1 and the top portion of the container seen in fig. 2 that is below where the neck of the container starts to curve at 26) to accommodate at least partially the ring separated from the tube by an upper flange at 18 having a truncated cone-shaped outer lateral surface at 30; and 
the inner side surface has an inner projection at 58 (lug) configured to snap fit with the upper flange and enter the connection seat, col. 7: 10-45.  
Ekkert does not teach a connecting band or strap which joins the ring to the cap, or that the spout is meant to be connected to a thin-wall flexible packaging.
Benoit teaches a tamper evident assembly 30 connected to a spout at 60, the cap is attached to a ring, tamper-evident band 42, by frangible bridges 44 to form the tamper evident means [0047], fig. 3.  The ring/band has an inner locking bead 52 remains attached to the spout portion when the container is opened [0048]. Benoit further teaches that the spout is shown as being on a flexible container 20 with a front wall 22 and a rear wall 24 consisting of a thin film (foil) [0043], fig. 1 and 2, as an alternative embodiment of attaching a tamper evident cap to a rigid container, as seen in the embodiment of fig. 8 and 9, [0055-0056].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tamper evident device of Ekkert to be attachable to a flexible container as was taught by Benoit rather than a rigid container as a simple substitution of providing one container with a tamper evident closing means for another known container with a tamper evident closing means and further in order to allow a children’s food pouch to have a tamper evident feature in order to keep children safe.  
Wong is analogous art in regard to a tamper evident closure assembly with a ring 20 connected to a cap 18 with frangible elements between the ring and cap at 24, and 26 on the ring, and 28 and 30 on the cap, fig. 2.  Wong further teaches a strap at 22 (tether) connecting the ring to the cap, fig. 2.  The strap of Wong, fig. 2, has circumferentially wider sections at the ring end and at the cap end where the strap curves outwardly before it ends at the ring and at the cap end making a cross section at the ring end have a circumferential width or dimension greater than the height or axial dimension.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the closure assembly of Ekkert to include a strap connecting the ring and the cap as per the teaching of Wong in order to prevent the loss of the cap.

Regarding claims 3-6 and 8, Ekkert further teaches the limitations of claims 3-6 and 8, as applied in the above grounds of rejection.  They are not copied herein because essentially the same language is used.  

Regarding claim 9, Ekkert as modified above further teaches that the strap has a length such as to allow the cap to be overturned on one side of the tube of the spout, fig. 5 of Wong.

Regarding claim 10, the references applied above teach all of claim 1, as applied above.  The strap of Ekkert as modified by Wong further teaches that the ring section of the strap is straight, the cap section is straight, and the joining section is arched, fig. 9, when the closure assembly is fixed to the spout.  

Regarding claim 11, Ekkert as modified above further teaches  ring end of said strap has a cross section having a circumferential width or dimension greater than the height or axial dimension: The strap of Wong, fig. 2, has wider sections at the ring end and at the cap end where the strap curves outwardly before it ends at the ring and at the cap end making a cross section at the ring end have a circumferential width or dimension greater than the height or axial dimension.  

Regarding claim 20, Ekkert as modified above teaches a thin-walled flexible packaging (see modification in view of Benoit, above) including a flexible bag provided with a front wall and a rear wall consisting of a thin film; a spout assembly, as applied above, according to any one of the preceding claims, wherein the spout comprises a connecting portion at 220, fig. 1, engaged between the edges of the front wall and the rear wall of the flexible bag.   

Claim(s) 1, 3-6, 8, 9, 14, 15, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Ekkert (US 6325227) in view of Benoit-Gonin et al. (US 2011/0210122) and Litten (US 10421593).
Regarding claims 1, 3, 9, 14, 15, and 20, Ekkert teaches a spout assembly comprising: 
a spout (defined by neck  of container at 12, fig. 1);
 a closing assembly applicable to the spout, comprising: 
a cap (plug 10) comprising:
an annular side wall (at 42, fig. 1), extending along a main axis (axis, 14) between a lower edge (bottom of the skirt,) and an upper edge (at the top of the skirt), internally threaded (threads 43), a base which closes it at the top (40), connected to the upper edge, fig. 1, and a cap flange (projecting outwardly from the bottom of the cap at 10 in fig. 2), protruding radially externally from the side wall at the lower edge;
a connecting device comprising:
 a connecting element or ring at 52, fig. 1, adapted to be axially constrained to the spout and freely rotatable about the tube of the spout, col. 6: 27-50, wherein said ring comprises an inner side surface and an outer side surface
a plurality of breakable bridges 24 joining the ring to the cap, col. 4: 35-45, suitable for tearing due to relative axial separation between the ring and the cap;
the spout has a connection seat (between a locking collar at 18 disposed on the container, col. 4: 1-7, fig. 1 and the top portion of the container seen in fig. 2 that is below where the neck of the container starts to curve at 26) to accommodate at least partially the ring separated from the tube by an upper flange at 18 having a truncated cone-shaped outer lateral surface at 30; and 
the inner side surface has an inner projection at 58 (lug) configured to snap fit with the upper flange and enter the connection seat, col. 7: 10-45.  
Ekkert does not teach a connecting band or strap which joins the ring to the cap, or that the spout is meant to be connected to a thin-wall flexible packaging.
Benoit teaches a tamper evident assembly 30 connected to a spout at 60, the cap is attached to a ring, tamper-evident band 42, by frangible bridges 44 to form the tamper evident means [0047], fig. 3.  The ring/band has an inner locking bead 52 remains attached to the spout portion when the container is opened [0048]. Benoit further teaches that the spout is shown as being on a flexible container 20 with a front wall 22 and a rear wall 24 consisting of a thin film (foil) [0043], fig. 1 and 2, as an alternative embodiment of attaching a tamper evident cap to a rigid container, as seen in the embodiment of fig. 8 and 9, [0055-0056].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tamper evident device of Ekkert to be attachable to a flexible container as was taught by Benoit rather than a rigid container as a simple substitution of providing one container with a tamper evident closing means for another known container with a tamper evident closing means and further in order to allow a children’s food pouch to have a tamper evident feature in order to keep children safe.  
Litten teaches an assembly having a ring 12 attached to a drinking container 10 and a cap (at 14 and 108), fig. 9 where the ring and cap are connected via strap 16 having a constant circular cross section, fig. 8.   The strap of Litten has a length that allows a cap to be overturned on one side of the container neck, fig. 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the closure assembly of Ekkert to include a strap connecting the ring and the cap as per the teaching of Litten in order to prevent the loss of the cap.

Regarding claims 3-6 and 8, Ekkert further teaches the limitations of claims 3-6 and 8, as applied in the above grounds of rejection.  They are not copied herein because essentially the same language is used.  

Allowable Subject Matter
Claims 12, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 12, no available prior art teaches a change in shape of a strap where proceeding from the ring end towards an intermediate region of the strap, the width decreases and the height increases. Furthermore applicant has a reason for this structure - it helps keep the cap overturned; see [0047] of the instant application.  Claim 13 depends from claim 12 and is indicated as having allowable subject matter via claim 12.

Regarding claim 16, the closest available art teaching the straps does not have two branches in a mid-section each having a smaller width and height then a section where the strap is attached at the ring end, claims 17 and 18 are indicated as having allowable subject matter because they depend from claim 16.

Regarding claim 19, the closest available prior art having opposing flat parallel faces on the upper flange of a container is MA 31181 B1, fig. 9 and 10 at 337.  The purpose of the flat surfaces on the upper flange are to allow the molded container to release from the mold, see translation, page 11 immediately before the claims.  There is no reason to modify the prior art of Ekkert because the upper flange of Ekkert is smooth and does not have the toothed structure at 327 of MA 31181 B1 to have flat surfaces for mold ejection as per the teaching of Ma 31181 B1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOLLIE IMPINK/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735